Citation Nr: 0913989	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the transverse process at L1.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia.

3.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.	Entitlement to service connection for bilateral hearing 
loss.

5.	Entitlement to service connection for a bilateral eye 
disability.

6.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to 
April 1972 and from June 1976 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2005, August 2006 and March 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for schizophrenia, entitlement to service 
connection for PTSD, a bilateral eye disorder, bilateral 
hearing loss, and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's service-connected lumbar spine disorder is 
manifested by no more than subjective complaints of pain, 
difficulty standing and sitting and fatigability and 
objective evidence of slight limitation of motion of the 
lumbar spine during this period, with forward flexion limited 
to 70 degrees and a combined range of motion of the 
thoracolumbar spine limited to 180 degrees; there is no 
evidence of ankylosis of the thoracolumbar spine or the 
entire spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residual of a fracture of the transverse process at L1 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5242, General Rating 
Formula for Diseases and Injuries of the Spine (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in March 2008.  
The RO's January 2007 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding the notice required for an increased compensation 
claim.  A May 2008 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  All 
post-service VA and private treatment records identified by 
the Veteran have also been obtained.  The Veteran was 
afforded a VA examination to determine the severity of his 
lumbar spine disorder in July 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability is rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5242, which is applicable 
to degenerative arthritis of the spine.  Degenerative 
arthritis of the spine is to be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  

Finally, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm guarding or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of the height warrants a 10 
percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

As noted above, the Veteran has been assigned an evaluation 
of 10 percent for his lumbar spine disability.  Having 
considered the evidence of record, the Board finds that the 
Veteran is not entitled to an evaluation greater than 10 
percent for his lumbar spine disability at any point during 
the appeal period.  In this regard, the Board notes that the 
Veteran's lumbar spine disability was manifested throughout 
the appeal period by subjective complaints of pain, 
difficulty standing and sitting and fatigability.  There is 
also objective evidence of slight limitation of motion of the 
lumbar spine during this period, with forward flexion limited 
to 70 degrees and a combined range of motion of the 
thoracolumbar spine limited to 180 degrees.  There is no 
evidence of ankylosis of the thoracolumbar spine or the 
entire spine.

With regards to range of motion testing, a July 2007 VA 
examination noted the Veteran as having forward flexion from 
zero to 70 degrees and extension from zero to 30 degrees, 
lateral flexion from zero to 30 degrees bilaterally, and 
lateral rotation from zero to 20 degrees bilaterally.  No 
additional limitation of motion was found due to fatigue, 
weakness, or lack of endurance on repetitive use.

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the Veteran 
is not entitled to an evaluation greater than 10 percent for 
his lumbar spine disorder.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.  
Entitlement to an evaluation in excess of 10 percent is not 
warranted as there is no medical evidence of forward flexion 
of the lumbar spine limited to 60 degrees or combined range 
of motion of the lumbar spine limited to 120 degrees at any 
point during the appeal period.  Id.  In addition, there is 
no objective evidence of ankylosis of the lumbar spine or of 
the entire spine during this period.  Id.

In light of the above, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 10 percent for his 
service-connected lumbar spine disability at any point during 
the appeal period.  The Board has considered whether the 
benefit of the doubt rule applies to the Veteran's appeal.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  However, a preponderance of the 
evidence is against an increased evaluation in excess of 10 
percent; thus, this rule does not apply and the claim must be 
denied.

Finally, the Board has also considered whether a separate 
evaluation for neurological disability is warranted.  
However, the Board finds that a separate evaluation is not 
warranted at any point during the appeal period.  In this 
regard, the Board notes the July 2007 VA examination report 
notes deep tendon reflexes and a neurovascular exam were 
intact without deficiency.  Further, the Veteran had good 
overall lower extremity strength.  Finally, there is no 
evidence of record that the Veteran suffers from bowel or 
bladder impairment.  Thus, the Board finds that a separate 
evaluation for neurological disability is not warranted in 
the instant case.


ORDER

An evaluation in excess of 10 percent for residuals of 
fracture of the transverse process at L1 is denied.


REMAND

The Veteran's October 2006 VA Form 9 notes he requested a 
Travel Board hearing for the issues of entitlement to TDIU, 
entitlement to service connection for PTSD, a bilateral eye 
disability and bilateral hearing loss, as well as whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for schizophrenia.  A 
second VA Form 9 received in October 2006 reiterated this 
request.  As the Veteran's requested hearing has not yet been 
conducted, this matter should be REMANDED to schedule the 
Veteran for a Travel Board or videoconference Board hearing.  
See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2008).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or 
videoconference Board hearing of his 
choosing per his request.  Appropriate 
notification should be given to the 
appellant and his representative, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


